PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/523,240
Filing Date: 15 Jul 2009
Appellant(s): Holicza, Peter, J.



__________________
Evan R. Witt
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed April 14, 2021 appealing the office action dated March 25, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1,2,4,9,10,20,24,28 and  29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leather Facts in view of Scheen (US 4,999,024) and Connor (US 2,004,930).
	Leather Facts teaches that soaking, fleshing, unhairing, liming, deliming, bating, pickling with acids such as sulfuric acid and salts are conventionally done on non-salt cured untanned hides such as cowhides (page 9, 12-14; page 7) and that after pickling the hides can be kept in this state for an extended period of time without fear of deterioration (page 14). This indicates that the process stops and an intermediate product is complete until the preserved hide is sent to a tannery for tanning, as is in applicant's claim which cites a product which will later be amenable to easy tanning.
	Leather Facts does not teach fatliquoring prior to tanning, the moisture content of dried hide and the length of unspoiled preservation or easy rehydration.
Scheen teaches treating untanned skins by splitting, fleshing unhairing, drying, and washing followed by fatliquoring with oil and greasing agents (fatliquoring agents) prior to 
Conner teaches that untanned hides are conventionally dehydrated (page 1, left column, lines 1-5) using sammying techniques which comprise using rollers to press the liquid out of the hides (page 3,, left column)  until at least 80% of the water is removed, which leaves 20% or less moisture content or an appropriate amount for the hides to remain soft and plump without distortion or shrinkage (page 2, left column, lines 20-35; page 4, lines 40-70, claim 1). Conner teaches air drying after 80% of the moisture is removed (page 4, left column, lines 63-72).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform fatliquoring in an aqueous medium and drying to 5-25% moisture content in the methods of Leather Facts as Scheen teach greasing hides with oils is conventional on untanned hides and the greases penetrate to add softness into the hide and Conner teaches drying using sammying to moisture contents less than 20% produces plump, soft leather. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods to the instantly claimed order because the prior art teach all the claimed method steps as effective in treating untanned hides for the benefit of providing soft, plump hides which can be stored for long periods of time without fear of deterioration.
Ex parte Rubin, 128 USPQ 159 (PO BdPatApp 1959). Changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959). 
It would be obvious that hides treated with similar preliminary steps to similar moisture contents to preserve them for long periods of time without fear of deterioration would possess the same lack of spoilage under varying humidity and also be easily rehydratable for tanning with chromium sulfate, vegetable tannin or synthetic tanning agent as the properties of the treatments in their interaction with the pelts would obviously produce similar results. Leather Facts recognizes that conventional techniques produce a long term stable pelt with no deterioration. Optimizing parameters to achieve this result would be obvious to try as it is recognized in the art.

Claims 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leather Facts in view of Scheen (US 4,999,024)  and Connor (US 2,004,930) as evidenced by Taeger (US 2007/0022541).
Leather Facts, Scheen and Connor are relied upon as described above.
Leather Facts, Scheen and Connor are silent as to the formic acid and potassium chloride and concentration of pickling ingredients.
Taeger et al. evidence that when hides are treated with pickling steps, polyelectrolytes can be added during pickling (figure 2, paragraph 0006,0032) wherein the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the pickling components at the claimed concentrations of Taeger in the methods of Leather Facts, Scheen and Connor because Leather Facts teaches pickling and Taeger evidences that these are conventional components and concentrations used in effectively pickling hides.
The 0.4% of the formic acid is expected to provide similar results to the claimed 0.5%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051.

Claims 3,5,6,11,12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leather Facts in view of Scheen (US 4,999,024) and Connor (US 2,004,930)  as evidenced by Brehn (US 5,391,784).
Leather Facts, Scheen and Connor are relied upon as described above.
Leather Facts, Scheen and Connor are silent as to the types of fatliquoring agents.
Brehn et al. evidence that when hides are treated fatliquoring agents it is conventional to use both anionic and cationic fatliquors (column 2, lines 50-60). 
.

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leather Facts in view of Scheen (US 4,999,024) and Connor (US 2,004,930) and further in view of Ayles (US 1,734,106).
Leather Facts, Scheen and Connor are relied upon as described above.
Leather Facts, Scheen and Connor are silent as to staking.
Ayles teaches that untanned hides are conventionally staked in hide processing (page 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform splitting in the methods of Leather Facts, Scheen and Connor as Ayles teaches that untanned hides are conventionally staked in hide processing.

Claims 1-18,20,24,28 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21,26 and 28 of copending Application No. 15/541084. The claims teaches similar methods comprising 
This is a provisional nonstatutory double patenting rejection.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. 10,047,410.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same preserved untanned hides with the same moisture contents prepared by similar steps.

(2) Response to Argument
Response to appellant’s argument A: Appellant has not demonstrated that the specific order of sequence has significant advantages over any product cited in the prior art. Appellant has only cited conclusory statements in appellant’s specification to indicate these advantages but provides no data to support such a conclusion and does no comparative testing with the cited prior art. It is the examiner’s central position that these are conventional pre-tannage steps used in everyday hide preservation operation for the same utility of producing long term storable hides which can be later tanned. Applicant has not provided any data commensurate in scope with the claimed subject matter to demonstrate the criticality of the order of these steps. 

Response to appellant’s argument B: Claim Interpretation: The examiner interprets the claims, based on the amendments, to be a process consisting of steps (a) through (k) 

Section C: This is simply appellant’s summary of the prior art in which appellant summarizes each reference individually as opposed to arguing the combination of references. The specific arguments to the prior art references are addressed below in the particular arguments in section D.

Response to appellant’s argument D1: 
Leather Facts clearly teaches that drying alone without the presence of any salt can be used as a method to cure the hides (page 9, left column, paragraphs 3 and 4). Leather Facts specifies “just as meat is perishable, so too are hides and skins. If not 
	Regarding the fatliquoring step, while Leather Facts does not teach fatliquoring in the pre-tannage steps and teaches it after tanning, Scheen clearly in the abstract discloses that lubricating/greasing (fatliquoring) can be effectively performed both in preliminary steps in the pre-tannage and again after the tanning occurs. To add a preliminary fatliquoring to impregnate skin and pours with the lubricating solution in the pre-tannage is conventional and effective in Scheen and helps produce a product that is soft and compliant. One of ordinary skill in the art would have been motivated to do a 
Regarding the order of steps, appellant only indicates the specific order of particular steps such as after bating, fatliquoring and lastly drying. The examiner argues that all these steps are identical in function to those used in any skin and hide preservation operation and the order of such steps has not been demonstrated to be critical. The prior art in combination expressly incorporate the same steps in pre-tannage operations to produce a hide with similar preservation, absence of deterioration and long term storage. Since the steps are the same and the product produced by the steps desired long term storage without deterioration, changing the order of steps is not considered critical. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes, see Ex parte Rubin, 128 USPQ 159 (PO BdPatApp 1959). Leather Facts clearly recognized the dried hide being essential to preservation and avoidance of putrefaction and Conner specifies at least 80% of the moisture must be removed for hides to remain soft and plump and that drying can be performed after fatliquoring. The examiner repeats argument in section 7 above. Appellant has not demonstrated that the specific order of sequence has significant advantages over any product cited in the prior art. Appellant has only cited conclusory statements in appellant’s specification to indicate these advantages but provides no data 

Response to appellant’s argument D2: 
The examiner argues that the prior art in combination recognize all appellant’s claimed steps are conventional in pre-tannage preservation of hides and skins and require that the preserved hide be free from deterioration and putrefaction so long term storage is possible before sending the hide to a tannery to be treated with a tanning agent. Again the disclosure of Leather Facts that the pre-tannage steps can all be done at the slaughterhouse to preserve the hide for extended storage emphasized these pre-tannage steps produce an intermediate preserved hide or skin which can be stored for long periods of time without tanning and then be sent to a tannery later. Scheen teaches fatliquoring prior to tanning to produce a soft and compliant skin and Conner teaches drying to moisture contents below 20% (80% removal of water) produce soft hides and that this is effectively performed after fatliquoring. Leather Facts teaches drying the hide is a curing method that prevents decay of the hide and allows it to be stored. The examiner argues that each stage of preservation taught by appellant has no or few particularly defined specific sub-steps rather is just a listing of conventional stages in any hide preservation process. Since the prior art combined teach that soaking, fleshing, unhairing, liming, 

Response to appellant’s argument D3: The examiner repeats arguments from sections 7, 8,10 and 11. The examiner argues the combined teachings of the cited prior art references produce the same product using the same steps in a different order, therefore the application of Rubin is proper. 

Response to appellant’s argument D4: The examiner argues appellant’s acknowledge Leather Facts teaches methods of producing non-salt-cured hides (page 16, paragraph 2 of the appeal brief) wherein drying alone is taught and is controlled to not damage the hides. Leather Facts teaches all pre-tannage stages can be done at the slaughterhouse prior to sending to a tannery and not at the tannery as appellant alleges. Appellant’s arguments of pickling of the prior art being different than pickling of the claimed invention are not persuasive, as pickling the same hype of hides with the same picking agents would produce the same pickled hide. Appellants have no provided no evidence that their pickling produced a different effect than standard pickling on hides. The pickling of Leather Facts is taught for preservation and extended storage and the hides are clearly used in later tanning as they are sent to the tannery for leather production. Leather Facts teaches drying alone can be used for curing the hide and no 

Response to appellant’s argument D5: No further arguments were presented with respect to Taeger, Brehn and Ailes, therefore arguments above regarding Leather Facts, Scheen and Connor are relied upon here. 

Response to appellant’s argument E: The examiner argues that the order of steps has not been deemed critical and therefore using a method containing identical steps to produce an untanned, non-salt cured preserved hide with the steps serving the same purpose and producing a product with the same properties is obvious. Without any specificity in how each stage is particularly performed and the desire to produce a preserved hide, optimizing to a preservation level sufficient to be stored for at least six months without spoilage and then be rehydratable for tanning with chromium sulfate, vegetable tannins or synthetic tanning agents is obvious. Also similar hides treated by similar method steps would be expected to produce preserved hides with similar properties and optimizing to long term storage is recognized by the references as desired outcome. The presence of optional claims in US Patent 10,047,410 still in embodiments 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMINA S KHAN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
Conferees:
/MARC S ZIMMER/Acting Supervisor for Art Unit 1761
                                                                                                                                                                                                       /MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.